United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2053
                     ___________________________

                           Leon Henry Carter, III

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

           Ralph Clark; Plastech Industries; Plastech Corporation

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                      Submitted: December 14, 2015
                        Filed: December 15, 2015
                              [Unpublished]
                              ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
        Leon Carter appeals the district court’s1 dismissal of his action as barred by
collateral estoppel and res judicata. Upon careful review, we conclude that the
dismissal was proper. See Nolles v. State Comm. for Reorg. of Sch. Dists., 524 F.3d
892, 901 (8th Cir. 2008) (res judicata effect of first forum’s judgment is governed by
first forum’s law; de novo standard of review); see also Hauschildt v. Beckingham,
686 N.W.2d 829, 840 (Minn. 2004) (standard for applying res judicata; doctrine
applies not only to every matter which was actually litigated, but also to every matter
which might have been litigated).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Michael J. Davis, then-Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendation of the
Honorable Leo I. Brisbois, United States Magistrate Judge of the District of
Minnesota.

                                         -2-